Title: Abigail Adams to Thomas Brand Hollis, 5 April 1788
From: Adams, Abigail
To: Hollis, Thomas Brand


        
          Portsmouth, Fountain Inn, April 5, 1788.
          Dear Sir,
        
        There is something so disagreeable to one’s feelings in taking a final leave of our friends, and thinking that it is the last time we shall ever meet, that I avoided placing myself in that situation as much as possible. On this account I neither bid my worthy friends Dr. Price or Mr. Hollis adieu; for those two gentlemen I have the greatest esteem and regard, and regret the necessity which deprives me of their personal acquaintence. I will, however, flatter myself that their friendship will extend beyond the spot where it was first contracted, and its kind effusions follow me to a distant land.
        May I hope, sir, to hear of your welfare and happiness, in which I shall always rejoice, whenever an opportunity offers, after my arrival in America. The Hyde will ever be remembered by me; and the friendship and hospitality of its owner, as the most agreeable scene in my recollection. I designed to have requested a few of the flower seeds from the garden, that I might have planted them with my own hand, and nurtured them with my own care, whenever I arrive in America.
        As you have been pleased to give a station to some of my family round your habitation, there can be no harm in my wishing to transplant some of yours to a soil and climate equally salubrious, and perhaps more productive than their own native clime. We have been waiting here nearly a week for a change of wind, and as we have no acquaintance here, the time is rather heavy. Most of our books we sent on board the ship; and those we have with us, we have read. Good Dr. Wren! I always mourned his death, but never so sensibly felt his loss as now.
        Pray remember me affectionately to our friend Mrs. Jebb. Mr. Adams is taking his daily walk. Was he here, I am sure he would bid me present his affectionate regards to you, and join me in every sentiment of esteem, with which I am, / dear sir, / your obliged friend / and humble servant,
        A. Adams.
      